Title: Joseph Delaplaine to Thomas Jefferson, 20 December 1815
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,
             Philadelphia December 20h 1815
          
          I have taken the liberty of enclosing the last edition of the prospectus of my work. By it you will perceive that the Repository will be soon published. The Biography of each character is preparing. My principal object in writing now, is to request your opinion respecting the extent of the biography. Should a Biography  be a concise statement of facts and nothing more, or should it be embellished?—
          One other thing. Is it your opinion that living characters (particularly selected) may be given?—
          Vespucius from the engraving you did me the honor to send to me, is nearly finished, & will be exquisitely executed.—
          Hoping to be favoured with a letter soon, I remain
          
            Dr sir, with perfect respect & esteem your obedt st
            Joseph Delaplaine
          
        